EXHIBIT 32.1Section 1350 CertificationIn connection with the Quarterly Report on Form 10-Q of Double Crown Resources, Inc. (the "Company") for the quarter endedSeptember 30, 2015 as filed with the Securities and Exchange Commission (the "Report"), I, Jerold S. Drew, Chief Executive Officer and Acting Chief Financial Officer, of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of our knowledge: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and2.The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date:November 20, 2015By:/s/ Jerold S. DrewJerold S. DrewChief Executive Officer and Acting Chief Financial Officer (principal executive officer and principal financial and accounting officer)This certification accompanies this Quarter Report on Form 10-Q pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by such Act, be deemed filed by the Company for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). Such certification will not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except to the extent that the Company specifically incorporates it by reference.
